Order denying defendant’s motion to compel plaintiff to *742state separately and number the causes of action contained in the complaint, or, in the alternative, to strike out paragraphs tenth and eleventh thereof and Exhibits “ B ” and “ C,” thereto annexed, reversed on the law, with ten dollars costs and disbursements, and motion granted to the extent of striking out said paragraphs and exhibits. (De Groot v. Brooklyn Daily Times, No. 1, 233 App. Div. 774.) Defendant has leave to answer within ten days from the entry of the order hereon. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.